Advanced Aerofoil Tech. AG v MissionPoint Capital Partners LLC (2016 NY Slip Op 05231)





Advanced Aerofoil Tech. AG v MissionPoint Capital Partners LLC


2016 NY Slip Op 05231


Decided on June 30, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Gische, Gesmer, JJ.


1625 650109/14

[*1]Advanced Aerofoil Technologies AG, Plaintiff-Appellant, ——
vMissionPoint Capital Partners LLC, Defendant-Respondent.


Cole Schotz P.C., New York (James T. Kim of counsel), for appellant.
William F. Sheehan of the bar of the District of Columbia and State of Maryland, admitted pro hac vice, Barnesville, MD, for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered April 23, 2015, which, to the extent appealed from, granted defendant's motion to dismiss the complaint to the extent of precluding plaintiff from claiming that any of its confidential information was misappropriated and that nonparty Flowcastings, GmbH, is its direct competitor, unanimously affirmed, with costs.
The motion court correctly determined that the doctrine of collateral estoppel bars plaintiff from litigating two factual issues that were determined in a prior arbitration proceeding commenced by plaintiff, namely, whether any of plaintiff's confidential information was misappropriated and whether nonparty Flowcastings was its direct competitor (see Kaufman v Eli Lilly & Co., 65 NY2d 449, 455 [1985]). That the instant action arises out of a nondisclosure agreement between plaintiff and defendant while the arbitration was held in connection with an agreement between plaintiff and its former employees is of no consequence. Plaintiff's core claim is the same in both: that confidential information was wrongly taken from it and used to start a competing company.
Since plaintiff is the party sought to be collaterally estopped, it is of no consequence that defendant was not a party to the arbitration (3 E. 54th St. N.Y., LLC v Patriarch Partners Agency Servs. LLC, 110 AD3d 516 [1st Dept 2013]).
We have considered plaintiff's remaining arguments and find the unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 30, 2016
CLERK